Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
With regards to Claim 21, the claim limitation “adjusting a pressure the wellbore is maintained at during production based, at least in part, on the estimated dew point pressure to reduce condensate banking” is not described in the specification.
In [0026], specification discusses only “avoiding condensate banking”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method comprising: obtaining formation fluid with a downhole tool; depressurizing the formation fluid in the downhole tool, obtaining optical transmittance data from a phase transition cell with respect to pressure, representing a transmittance response of the reservoir fluid; operating a processing system comprising a processor and a memory including computer program code to predict a dew point fitting a model to the transmittance response of a fluid as a function of pressure to obtain a fitted response; obtaining a filtered response, a first-order derivative, and a second-order derivative from the fitted response; obtaining a first energy ratio function and a second energy ratio function based on the first-order derivative and the second-order derivative, respectively, wherein: the first energy ratio function and the second energy ratio function are respective ratios of a first term to a second term; the first term is based on a first sliding window along the respective first-order derivative or the second-order derivative; the second term is based on a second sliding window along the respective first-order derivative or the second-order derivative; and the first sliding window is adjacent to and along pressures less than the second sliding window; detecting an inflection pressure at a maximum peak of the first-order derivative; detecting a downward curve pressure at a trough of the second-order derivative nearest to and greater than the inflection pressure; detecting a characteristic change pressure from a collection of pressures nearest to and greater than the downward curve pressure, wherein the collection of pressures comprises first identified pressures at respective peaks of the first energy ratio function and second identified pressures at respective peaks of the second energy ratio function; detecting an intersection pressure at an intersection of a first line and a second line, wherein: the first line is based on the fitted response at the inflection pressure and the first-order derivative at the inflection pressure; and the second line is based on the fitted response at the characteristic change pressure and the first-order derivative at the characteristic change pressure; and estimating a dew point pressure of the fluid based on at least one of the inflection pressure, the downward curve pressure, the characteristic change pressure, and the intersection pressure; and using the estimated dew point pressure to direct one or more operation decisions of the wellbore.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
fitting a model to a transmittance response of a fluid as a function of pressure to obtain a fitted response; obtaining a filtered response, a first-order derivative, and a second-order derivative from the fitted response; obtaining a first energy ratio function and a second energy ratio function based on the first-order derivative and the second-order derivative, respectively, wherein: the first energy ratio function and the second energy ratio function are respective ratios of a first term to a second term; the first term is based on a first sliding window along the respective first-order derivative or the second-order derivative; the second term is based on a second sliding window along the respective first-order derivative or the second-order derivative; and the first sliding window is adjacent to and along pressures less than the second sliding window”, “the first line is based on the fitted response at the inflection pressure and the first-order derivative at the inflection pressure; and the second line is based on the fitted response at the characteristic change pressure and the first-order derivative at the characteristic change pressure”, “detecting an inflection pressure at a maximum peak of the first-order derivative; detecting a downward curve pressure at a trough of the second-order derivative nearest to and greater than the inflection pressure; detecting a characteristic change pressure from a collection of pressures nearest to and greater than the downward curve pressure, wherein the collection of pressures comprises first identified pressures at respective peaks of the first energy ratio function and second identified pressures at respective peaks of the second energy ratio function; detecting an intersection pressure at an intersection of a first line and a second line; and estimating a dew point pressure of the fluid based on at least one of the inflection pressure, the downward curve pressure, the characteristic change pressure, and the intersection pressure” are treated by the Examiner as belonging to mathematical concept grouping. 
Similar limitations (mostly in a mental process grouping category) comprise the abstract ideas of Claims 6 and 8.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a processing system comprising a processor and a memory including computer program code; obtaining formation fluid from a wellbore with a downhole tool; depressurizing the formation fluid in the downhole tool, obtaining optical transmittance data from a phase transition cell with respect to pressure, representing a transmittance response of the reservoir fluid, and using the estimated dew point pressure to direct one or more operation decisions of the wellbore;
In Claim 6 (8): a processing system comprising a processor and a memory including computer program code; obtaining formation fluid from a wellbore with a downhole tool, depressurizing the formation fluid in the downhole tool; 
The additional element of obtaining a (transmittance) data response of a fluid as a function of pressure of the formation fluid (using a cell, Claims 6 and 8) represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  As stated in the Applicant Arguments/Remarks (3/2/20), “The Applicant's claim inventions require obtaining optical transparency data and then using processor and ordered method to obtain an estimated due point”.  
An additional element of a processing system comprising a processor and a memory including computer program code (to predict a dew point pressure of a fluid in real-time and in situ at the wellsite) is generally recited generic computer system and it is not qualified as particular machines.  
The additional element “using the estimated dew point pressure to direct one or more operation decisions of the wellbore” that is recited in generality and, therefore, not meaningful represents insignificant extra-solution activity.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  There is no features to reflect a use of this real-time/in situ predicted information to direct operations or for production purposes as discussed in [0026] that are recited in the claims.  

However, for similar reasons discussed above, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). For example, the prior art of record (Terabayashi, Shammai) discloses as conventional/well-understood obtaining a (transmittance) data response of a fluid as a function of pressure of the formation fluid as well the prior art of record discloses a use of generic computer components such as a processor and a memory.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-5, 7, and 10-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.  These claims, lacking additional elements/steps qualified for significantly more, are, therefore, are not patent eligible. 
Prior Art of Record
TORU TERABAYASHI (US 2010/0154529) discloses determining parameters of the formation fluid such by light scattering or other changes in the intensity of a transmitted light and/or transmittance power of the light received by the fiber-optic sensor that are indicative of a dew point of a fluid mixture.
Sven Krueger et al. (US 2006/0016594) discloses analyzing fluid pressure using higher-order derivatives and detecting first and peaks with respect to time value.

Michael Shammai (US 2004/0231408) discloses a plot of absorbance or power through put (transmittance/absorbance) versus pressure that is constructed by computer to determine the dew point.
Jonathan LAFLAMME et al. (US 2016/0193375) determines a dew point inside the sterilization chamber by detecting a change in the rate of pressure increase. The dew point is determined by finding the point of inflection of the chamber pressure curve, which is the point of departure of the chamber pressure curve from the theoretical vapor pressure curve of the hydrogen peroxide gas injected. This point of inflection is signified by a change in the slope of the chamber pressure curve.
E. Milan Arcia et al. (“Estimation of Saturation Pressure Through Wellbore Measurements”, SPE 90186, SPE Annual Technical Conference and Exhibition, Houston, TX, USA, 26-29 September 2004, 7 pages) while discussing a different type of “in-situ” wellbore measurements, discloses a dew point estimation method based on dynamic gradient derivative using PVT analysis of the obtained fluid samples.  Arcia discloses determining an inflection point from the maximum on the derivative plot.  This maximum was found to be the saturation pressure for the given fluid.  

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim but 

Examiner Note with regards to Prior Art of Record
Claims 1-21 are distinguished over the prior art of record.
With regards to Claim 1, the claim is distinguished over the closest prior art of record (TERABAYASHI, Krueger, Thennadil, Shammai, LAFLAMME, and Arcia) because the art fail to anticipate or render obvious obtaining a first energy ratio function and a second energy ratio function based on the first-order derivative and the second-order derivative, respectively, wherein: the first energy ratio function and the second energy ratio function are respective ratios of a first term to a second term; the first term is based on a first sliding window along the respective first-order derivative or the second-order derivative; the second term is based on a second sliding window along the respective first-order derivative or the second-order derivative; and the first sliding window is adjacent to and along pressures less than the second sliding window; detecting an inflection pressure at a maximum peak of the first-order derivative; detecting a downward curve pressure at a trough of the second-order derivative nearest to and greater than the inflection pressure; detecting a characteristic change pressure from a collection of pressures nearest to and greater than the downward curve pressure, wherein the collection of pressures comprises first identified pressures at respective peaks of the first energy ratio function and second identified pressures at respective peaks of the second energy ratio function; detecting an intersection pressure at an intersection of a first line and a second line, wherein: the first line is based on the 

 With regards to Claim 6, the claim is distinguished over the closest prior art of record (TERABAYASHI, Krueger, Thennadil, Shammai, LAFLAMME, and Arcia) because the art fail to anticipate or render obvious detecting a downward curve pressure of the function representative of the data response, wherein the downward curve pressure is greater than the inflection pressure; detecting a characteristic change pressure of the function representative of the data response, wherein the characteristic change pressure is greater than the downward curve pressure; and estimating a dew point pressure of the fluid by detecting an intersection pressure of a first line through the inflection pressure in the function representative of the data response and a second line through the characteristic change pressure in the function representative of the data response, in combination with all other limitations in the claim as claimed and defined by applicant.  

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
The Applicants argue (p.12-13): Base claims 1, 6, and 8, as amended above, integrate the judicial exception into a practical application. More particularly, the claims now require using the estimated dew point pressure to Response to Office Action Dated 10/7/2020Page 12 of 14Application No.: 15/624,735PATENTdirect one or more operation decisions of the wellbore which integrates the judicial exception into a practical application. 
The Examiner respectfully disagrees. The referenced recently-added limitation is recited at a high level of generality.  This is not a meaningful limitation that would reflect a practical application following the 2019 PEG. 

	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863